These cases come to us on remand from the United States Supreme Court for the purpose of “further consideration in light of Wisconsin v. Mitchell, 508 U.S. - [113 S.Ct. 2194, 124 L.Ed.2d 436] (1993).”
We have reviewed the United States Supreme Court’s opinion in Wisconsin v. Mitchell (1993), 508 U.S.-, 113 S.Ct. 2194, 124 L.Ed.2d 436, our opinion in State v. Wyant (1992), 64 Ohio St.3d 566, 597 N.E.2d 450, and the briefs of the parties. For the reasons stated in Wisconsin v. Mitchell, we vacate our opinion in State v. Wyant and uphold the constitutionality of R.C. 2927.12, the ethnic intimidation law, under both the United States and Ohio Constitutions.
In case No. 91-199, we affirm the judgment of the court of appeals and reinstate the judgment of the trial court. In case No. 91-1519, we reverse the judgment of the court of appeals and remand for a new trial. In case Nos. 91-1211 and 91-1589, we reverse the judgment of the court of appeals and remand for a new trial.

Judgments accordingly.

Moyer, C.J., Douglas, Resnick and F.E. Sweeney, JJ., concur.
Wright and Pfeifer, JJ., dissent.
A.W. Sweeney, J., dissents and concurs in Part II of the dissenting opinion of Wright, J., but does not participate in State v. Van Gundy, case Nos. 91-1211 and 91-1589.